SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

499
CA 15-00807
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


INDUS PVR LLC, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MAA-SHARDA, INC., DEFENDANT-APPELLANT,
ROSHAN HOSPITALITY, INC., ET AL., DEFENDANTS.
(APPEAL NO. 3.)


FRANK A. ALOI, ROCHESTER, AND ROBERT J. LUNN, FOR DEFENDANT-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (JOHN C. NUTTER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Matthew A. Rosenbaum, J.), entered December 26, 2014. The order
denied the motion of defendant MAA-Sharda, Inc. for leave to reargue
and renew its opposition to plaintiff’s motion for a judgment of
foreclosure and sale.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same memorandum as in Indus PVR LLC v MAA-Sharda, Inc. ([appeal
No. 1] ___ AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court